Case 18-00235-mdc       Doc 95      Filed 04/04/19 Entered 04/04/19 17:48:28   Desc Main
                                   Document     Page 1 of 113



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 In re                                         :
                                               :   CHAPTER 7
 WORLEY & OBETZ, INC., et al.,                 :
                                               :   Case No. 18-13774 (REF)
                      Debtors,                 :   (Jointly Administered)
                                               :
 CHRISTINE C. SHUBERT, Chapter 7               :
 Trustee for the Estates of Worley & Obetz,    :   Adv. No. 18-00235 (REF)
 Inc., et al.                                  :
                                               :
                      Plaintiff,               :
                                               :
         v.                                    :
                                               :
 ROBERT SETH OBETZ, an                         :
 individual; ROBERT W. OBETZ, JR.,             :
 an individual; JEFFREY B. LYONS, an           :
 individual; JUDITH A. AVILEZ, an              :
 individual; KAREN L. CONNELLY,                :
 an individual; MARJORIE S. OBETZ,             :
 an individual; MELISSA OBETZ, an              :
 individual; JULIE LYONS, an                   :
 individual; MOLLY S. OBETZ, an                :
 individual; SAMUEL J. OBETZ, an               :
 individual; HOWARD W. CRAMER,                 :
 JR., an individual; KATHLEEN A.               :
 CRAMER, an individual; MICHELE K.             :
 KLUSEWITZ, a/k/a MICHELE                      :
 KELLY, an individual; 149 DOE RUN             :
 ROAD, LP, a Pennsylvania limited              :
 partnership; 149 DOE RUN ROAD, GP,            :
 LLC, a Pennsylvania limited liability         :
 company; 202 GREENFIELD, LP, a                :
 Pennsylvania limited partnership; 202         :
 GREENFIELD GENERAL, LLC, a                    :
 Pennsylvania limited liability company;       :
 535 STIEGEL VALLEY ROAD, LLC,                 :
 a Pennsylvania limited liability company;     :
 DOE RUN ROAD, LLC, a Pennsylvania             :
 limited liability company; OL                 :
 PARTNERS, LLC, a Pennsylvania                 :
 limited liability company; G-FORCE            :
Case 18-00235-mdc         Doc 95    Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                   Document     Page 2 of 113



  SPORTFISHING, INC., a Delaware                    :
  corporation; JW BISHOP                            :
  PROPERTIES, LLC, a Pennsylvania                   :
  limited liability company; LYONS &                :
  OBETZ, a Pennsylvania general                     :
  partnership; JSB RETENTION, LLC, a                :
  Pennsylvania limited liability company;           :
  SETH ENERGY, LLC, a Pennsylvania                  :
  limited liability company; and SHIPLEY            :
  ENERGY COMPANY, a Pennsylvania                    :
  corporation;                                      :
                        Defendants.                 :
                                                    :

        DEFENDANTS JEFFREY B. LYONS’ AND JULIE LYONS’ ANSWER TO
                PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendants Jeffrey B. Lyons and Julie Lyons (“Defendants”), by and through their counsel,

Kaufman, Dolowich & Voluck LLP, hereby respond to Plaintiff’s First Amended Complaint as

follows.

                                 PRELIMINARY STATEMENT

        1.      Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        2.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and


                                                   2
Case 18-00235-mdc         Doc 95    Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                   Document     Page 3 of 113



the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        3.      Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        4.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        5.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and



                                                   3
Case 18-00235-mdc          Doc 95    Filed 04/04/19 Entered 04/04/19 17:48:28             Desc Main
                                    Document     Page 4 of 113



the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        6.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                                   JURISDICTION AND VENUE

        7.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        8.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        9.      Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.




                                                  4
Case 18-00235-mdc          Doc 95       Filed 04/04/19 Entered 04/04/19 17:48:28       Desc Main
                                       Document     Page 5 of 113



                                            BACKGROUND

        10.     Admitted, upon information and belief.

        11.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        12.     Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based upon a document, the content of which speaks for itself.

                                            THE PARTIES

        13.     Admitted, upon information and belief.

        14.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        15.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        16.     Defendants admit only that Mr. Lyons is an adult individual residing in Lancaster

County, Pennsylvania, and that Mr. Lyons is the former CEO of certain Debtors and shareholder

of certain Debtors. Defendants deny the remaining allegations in this paragraph as conclusions of

law to which no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        17.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.



                                                    5
Case 18-00235-mdc          Doc 95       Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                       Document     Page 6 of 113



        18.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        19.     After reasonable investigation, Defendants lack sufficient knowledge or information

to either admit or deny the allegations in this paragraph, which are therefore denied, and Plaintiff is

left to her proofs.

        20.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        21.     Defendants admit only that Ms. Lyons is an adult individual residing in Lancaster

County, Pennsylvania, and that Ms. Lyons in the wife of Mr. Lyons. Defendants deny the

remaining allegations in this paragraph as conclusions of law to which no response is required. To

the extent a response is required, Defendants deny the allegations, and Plaintiff is left to her proofs.

        22.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        23.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        24.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                   6
Case 18-00235-mdc          Doc 95       Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                       Document     Page 7 of 113



        25.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        26.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        27.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        28.     After reasonable investigation, Defendants lack sufficient knowledge or information

to either admit or deny the allegations in this paragraph, which are therefore denied, and Plaintiff is

left to her proofs.

        29.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        30.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        31.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                   7
Case 18-00235-mdc          Doc 95       Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                       Document     Page 8 of 113



          32.    Defendants admit only that Seth Obetz and Jeff Lyons are managing members of

Doe Run Road, LLC. Defendants deny the remaining allegations in this paragraph as conclusions

of law to which no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

          33.   Defendants deny that Seth Obetz and Jeff Lyons are managing members and

owners of OL Partners, LLC. Defendants deny the remaining allegations in this paragraph as

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations, and Plaintiff is left to her proofs.

          34.   After reasonable investigation, Defendants lack sufficient knowledge or information

to either admit or deny the allegations in this paragraph, which are therefore denied, and Plaintiff is

left to her proofs.

          35.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

          36.   Defendants admit only that Seth Obetz, Jeff Lyons, Molly Obetz and Sam Obetz

own one-hundred percent (100%) of the partnership interest in Lyons & Obetz. Defendants deny

the remaining allegations in this paragraph as conclusions of law to which no response is required.

To the extent a response is required, Defendants deny the allegations, and Plaintiff is left to her

proofs.

          37.   Defendants admit only that Jeff Lyons, Seth Obetz and Bob Obetz are the sole

members of JSB Retention, LLC. Defendants deny the remaining allegations in this paragraph as

conclusions of law to which no response is required. To the extent a response is required,

Defendants deny the allegations, and Plaintiff is left to her proofs.



                                                    8
Case 18-00235-mdc          Doc 95       Filed 04/04/19 Entered 04/04/19 17:48:28      Desc Main
                                       Document     Page 9 of 113



        38.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        39.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        40.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                                        STATEMENT OF FACTS

A.      Background of Debtors’ Businesses

        41.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        42.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        43.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        44.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.



                                                   9
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                 Document    Page 10 of 113



        45.     Defendants admit only that W&O’s officers included the following persons: (1)

Seth Obetz, Vice President, (2) Bob Obetz, Chairman, (3) Mr. Lyons, Chief Executive Officer,

and (4) Ms. Connelly, Secretary (until 2015), and (5) Ms. Avilez, Secretary (beginning in 2016).

Defendants deny the remaining allegations in this paragraph, and Plaintiff is left to her proofs.

        46.     Admitted.

        47.     Admitted.

        48.     Admitted.

        49.     Admitted.

        50.      After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        51.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        52.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        53.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        54.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.



                                                 10
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28             Desc Main
                                 Document    Page 11 of 113



          55.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

          56.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

          57.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

B.        Events Leading to Bankruptcy

          58.   Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law. After reasonable

investigation, Defendant, Julie Lyons, lacks sufficient knowledge or information to either admit

or deny the allegations in this paragraph, which are therefore denied, and Plaintiff is left to her

proofs.

          59.   Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law. After reasonable

investigation, Defendant, Julie Lyons, lacks sufficient knowledge or information to either admit




                                                11
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 12 of 113



or deny the allegations in this paragraph, which are therefore denied, and Plaintiff is left to her

proofs.

          60.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

          61.   After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

C.        The Primary Scheme

          62.   Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

          63.   Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

          64.   Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof



                                                   12
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                Document    Page 13 of 113



demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        65.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        66.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        67.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks




                                                   13
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 14 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        68.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs. By way of further response, the allegations in this paragraph are

based on a document, the content of which speaks for itself.

        69.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        70.     After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        71.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks




                                                   14
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 15 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        72.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. Defendant, Julie Lyons, denies the allegations in this paragraph as

conclusions of law to which no response is required. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

D.      The Failure of Management and Directors

        73.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        74.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter



                                                   15
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 16 of 113



of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       75.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

E.     Additional Fraudulent Actions, Dereliction of Duties, and Preferential and
       Fraudulent Transfers

       76.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       77.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond


                                                  16
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 17 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                                           Lyons & Obetz

        78.     Admitted upon information and belief.

        79.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        80.     Defendant, Jeffrey B.      Lyons, declines to respond to the allegations in this

paragraph on the grounds that he may be a witness against himself, and the undersigned counsel

asks that a denial of the allegations in this paragraph be entered as a matter of law, with proof

thereof demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        81.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                   17
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 18 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        82.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        83.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        84.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof



                                                   18
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 19 of 113



demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        85.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        86.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        87.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter



                                                   19
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                Document    Page 20 of 113



of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        88.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        89.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        90.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks




                                                   20
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 21 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        91.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        92.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        93.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks




                                                   21
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 22 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        94.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                       40127 Fenwick Avenue, Fenwick Island, Delaware

        95.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        96.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks



                                                   22
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 23 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        97.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        98.     Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to the

Constitution of the United States, declines to respond to the allegations in this paragraph on the

grounds that he may be a witness against himself, and the undersigned counsel asks that a denial of

the allegations in this paragraph be entered as a matter of law, with proof thereof demanded at the

time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        99.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,



                                                   23
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 24 of 113



Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                          202 Greenfield Road, Manheim, Pennsylvania

        100.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        101.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        102.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        103.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        104.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        105.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        106.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.



                                                  24
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 25 of 113



        107.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        108.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        109.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                                        Doe Run Road, LLC

        110.    Admitted.

        111.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        112.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks



                                                   25
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 26 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        113.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        114.      Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on the

grounds that he may be a witness against himself, and the undersigned counsel asks that a denial of

the allegations in this paragraph be entered as a matter of law, with proof thereof demanded at the

time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        115.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.



                                                   26
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                Document    Page 27 of 113



        116.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        117.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        118.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        119.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                   27
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 28 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        120.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        121.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                   28
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 29 of 113



                          1075 White Oak Road, Manheim, Pennsylvania

        122.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        123.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        124.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        125.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        126.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                                       149 Doe Run Road, LP

        127.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        128.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.



                                                29
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 30 of 113



        129.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        130.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        131.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        132.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        133.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                                       JW Bishop Properties LLC

        134.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        135.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                  30
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28             Desc Main
                                 Document    Page 31 of 113



        136.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        137.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        138.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        139.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph,

which are therefore denied, and Plaintiff is left to her proofs.

        140.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        141.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        142.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                 31
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 32 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                       211 South Charlotte Street, Manheim, Pennsylvania

        143.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        144.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        145.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        146.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                         535 Stiegel Valley Road, Manheim, Pennsylvania

        147.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                  32
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 33 of 113



        148.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        149.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        150.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        151.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        152.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                                       G-Force Sportfishing, Inc.

        153.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        154.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                  33
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 34 of 113



        155.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        156.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        157.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        158.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        159.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        160.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        161.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                               34
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 35 of 113



        162.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

                                           Bay House

        163.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        164.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        165.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        166.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                      469 Mountain Boulevard, Wernersville, Pennsylvania

        167.    Denied.

        168.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks



                                               35
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 36 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        169.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        170.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

                                     Captive Insurance Scheme

        171.    Admitted.

        172.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a



                                                   36
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                Document    Page 37 of 113



denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        173.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        174.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        175.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks



                                                   37
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 38 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

                                         Seth Energy, LLC

        176.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        177.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        178.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        179.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        180.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        181.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        182.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.



                                                   38
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 39 of 113



        183.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

                                        Share Repurchases

        184.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        185.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        186.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        187.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        188.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                  39
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 40 of 113



                                       Molly’s Convenience Store

        189.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        190.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        191.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        192.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        193.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        194.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        195.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        196.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        197.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.



                                                  40
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 41 of 113



        198.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        199.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        200.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        201.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        202.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        203.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        204.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        205.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.



                                                41
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 42 of 113



        206.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        207.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        208.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        209.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        210.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        211.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        212.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        213.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        214.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        215.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.



                                                42
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28          Desc Main
                                 Document    Page 43 of 113



        216.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        217.    After reasonable investigation, Defendants lack sufficient knowledge or

information to admit or deny the allegations in this paragraph, which are therefore denied, and

Plaintiff is left to her proofs.

        218.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        219.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        220.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        221.    After reasonable investigation, Defendants lack sufficient knowledge or

information to admit or deny the allegations in this paragraph, which are therefore denied, and

Plaintiff is left to her proofs.

        222.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        223.    After reasonable investigation, Defendants lack sufficient knowledge or

information to admit or deny the allegations in this paragraph, which are therefore denied, and

Plaintiff is left to her proofs.

        224.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        225.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.



                                                43
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 44 of 113



        226.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        227.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        228.    After reasonable investigation, Defendants lack sufficient knowledge or

information to admit or deny the allegations in this paragraph, which are therefore denied, and

Plaintiff is left to her proofs.

        229.    After reasonable investigation, Defendants lack sufficient knowledge or

information to admit or deny the allegations in this paragraph, which are therefore denied, and

Plaintiff is left to her proofs.

        230.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        231.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        232.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        233.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.




                                                44
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 45 of 113



        234.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        235.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        236.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        237. After reasonable investigation, Defendants lack sufficient knowledge or information

to either admit or deny the allegations in this paragraph, which are therefore denied, and Plaintiff

is left to her proofs.

        238.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        239.    After reasonable investigation, Defendants lack sufficient knowledge or

information to either admit or deny the allegations in this paragraph, which are therefore denied,

and Plaintiff is left to her proofs.

        240.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        241.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.




                                                45
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28             Desc Main
                                 Document    Page 46 of 113



        242.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

F.      Debtors’ Taxes

        243.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. Defendant, Julie Lyons, denies the allegations in this paragraph as

conclusions of law to which no response is required. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

        244.    Defendants neither admit nor deny the allegations in this paragraph, as these

allegations are based on a document, the content of which speaks for itself.

        245.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

                    COUNT I – Against Mr. Lyons and the Co-Conspirators

                                              FRAUD

        246.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        247.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and



                                                 46
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 47 of 113



the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       248.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       249.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       250.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                  47
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 48 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       251.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       252.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       253.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                  48
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 49 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                  COUNT II – Against Mr. Lyons and the Co-Conspirators

                         CIVIL CONSPIRACY TO COMMIT FRAUD

       254.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       255.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       256.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                  49
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 50 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        257.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                            COUNT III – Against the D&O Defendants

                                   BREACH OF FIDUCIARY DUTY

        258.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        259.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.




                                                  50
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 51 of 113



        260.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        261.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        262.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        263.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                  51
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 52 of 113



        264.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        265.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        266.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        267.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and



                                                  52
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 53 of 113



the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                            COUNT IV – Against the D&O Defendants

                AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

        268.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        269.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        270.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        271.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                  53
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 54 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       272.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       273.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                  54
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 55 of 113



        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

               COUNT V – Against the D&O Defendants and the Co-Conspirators

                                        NEGLIGENCE

        274.     Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        275.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        276.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        277.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        278.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        279.     Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.




                                               55
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 56 of 113



        280.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

               COUNT VI – Against the D&O Defendants and Co-Conspirators

                              NEGLIGENT MISREPRESENTATION

        281.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        282.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        283.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,



                                                  56
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 57 of 113



Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        284.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        285.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        286.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        287.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                  57
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 58 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       288.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       289.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                  58
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 59 of 113



       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

              COUNT VII – Against the D&O Defendants and Co-Conspirators

                                      CIVIL CONSPIRACY

       290.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       291.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       292.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                  59
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 60 of 113



        293.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                           COUNT VIII – Against 202 Greenfield LP

               BREACH OF THE 202 GREENFIELD LP PROMISSORY NOTE

        294.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        295-297. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                   60
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 61 of 113



                       COUNT IX – Against JW Bishop Properties, LLC

                   BREACH OF THE JW BISHOP PROMISSORY NOTE

        298.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        299-301. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT X – Against All Defendants

                                     UNJUST ENRICHMENT

        302.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        303.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        304.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                   61
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 62 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       305.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       306.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                  62
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 63 of 113



                              COUNT XI– Against All Defendants

                                          CONVERSION

       307.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       308.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       309.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       310.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter



                                                  63
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 64 of 113



of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       311.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       312.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT XII – Against Seth Obetz

   AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. § 547

       313.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                  64
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 65 of 113



        314-324.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT XIII – Against Seth Obetz

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. § 548(a)

        325.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        326-335.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                 COUNT XIV– Against Seth Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        336.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        337-348.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.


                                                    65
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 66 of 113



                                 COUNT XV– Against Seth Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        349.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        350-360.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                 COUNT XVI – Against Bob Obetz

   AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. § 547

        361.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        362-372. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT XVII – Against Bob Obetz

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. § 548(a)

        373. Defendants herein incorporate by reference each and every response above as though

the same were set forth at length.




                                                    66
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 67 of 113



        374-383. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT XVIII– Against Bob Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        384.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        385-396.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                 COUNT XIX– Against Bob Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        397.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        398-408.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.




                                                    67
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 68 of 113



       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                   COUNT XX– Against Jeff B. Lyons

       AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

       409.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       410.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       411.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.




                                                  68
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 69 of 113



       412.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       413.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       414.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,




                                                  69
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 70 of 113



Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        415.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        416.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        417.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,



                                                   70
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 71 of 113



Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       418.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       419.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       420.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter



                                                  71
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 72 of 113



of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                              COUNT XXI – Against Jeff B. Lyons

           AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §
                                548(a)

       421.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       422.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       423.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,


                                                  72
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 73 of 113



Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       424.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       425.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       426.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks



                                                  73
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 74 of 113



sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        427.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        428.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        429.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter



                                                   74
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 75 of 113



of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       430.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       431.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                  75
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 76 of 113



                              COUNT XXII– Against Jeff B. Lyons

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

       432.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       433.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       434.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       435.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond


                                                  76
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 77 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        436.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        437.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        438.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                   77
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 78 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       439.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       440.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       441.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                  78
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 79 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        442.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        443.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        444.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                   79
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 80 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                             COUNT XXIII– Against Jeff B. Lyons

        AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT
               TO SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

       445.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       446.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       447.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond


                                                  80
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 81 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        448.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        449.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        450.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond



                                                   81
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 82 of 113



to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       451.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       452.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

       453.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                  82
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                 Desc Main
                                Document    Page 83 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        454.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        455.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        456.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising



                                                   83
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                 Document    Page 84 of 113



his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT XXIV – Against Molly Obetz

    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

        457.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        458-468.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT XXV – Against Molly Obetz

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. § 548(a)

        469.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                    84
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                 Document    Page 85 of 113



        470-479. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT XXVI– Against Molly Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        480.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        481-492.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                              COUNT XXVII– Against Molly Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        493.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        494-504.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.




                                                    85
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 86 of 113



        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                              COUNT XXVIII – Against Sam Obetz

    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

        505.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        506-516.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT XXIX – Against Sam Obetz

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        517.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        518-527.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                    86
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 87 of 113



                                COUNT XXX– Against Sam Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        528.     Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        529-540.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT XXXI– Against Sam Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        541.     Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        542-552.        The allegations in these paragraphs of the Complaint are not directed to

Defendant, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

COUNT XXXII– Against 202 Greenfield, LP & 202 Greenfield General, LLC AVOIDANCE

               OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. § 547

        553.     Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.



                                                    87
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 88 of 113



        554-564.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

       COUNT XXXIII – Against 202 Greenfield, LP & 202 Greenfield General, LLC

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. § 548(a)

        565.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        566-575.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

       COUNT XXXIV– Against 202 Greenfield, LP & 202 Greenfield General, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        576.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        577-588. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.


                                                    88
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 89 of 113



        COUNT XXXV– Against 202 Greenfield, LP & 202 Greenfield General, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        589.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        590-600. The allegations in these paragraphs of the Complaint are not directed to

Defendant, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                    COUNT XXXVI – Against 535 Stiegel Valley Road, LLC

   AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. § 547

        601.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        602-613. The allegations in these paragraphs of the Complaint are not directed to

Defendant, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                   COUNT XXXVII – Against 535 Stiegel Valley Road, LLC

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. § 548(a)

        614.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                    89
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 90 of 113



        615-624. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                   COUNT XXXVIII– Against 535 Stiegel Valley Road, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        625.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        626-637.        The allegations in these paragraphs of the Complaint are not directed to

Defendant, and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                    COUNT XXXIX– Against 535 Stiegel Valley Road, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        638.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        639-649.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.




                                                    90
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 91 of 113



        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                           COUNT XL – Against Doe Run Road, LLC

    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

        650.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        651-662.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                           COUNT XLI – Against Doe Run Road, LLC

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        663.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        664-673.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                    91
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 92 of 113



                           COUNT XLII– Against Doe Run Road, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        674.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        675-686.        The allegations in. these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                          COUNT XLIII– Against Doe Run Road, LLC

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        687.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        688-698.        The allegations in these paragraphs of the Complaint are not directed to

Defendants and no response is required. To the extent a response is required, Defendants deny the

allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                      COUNT XLIV – Against G-Force Sportsfishing, Inc.

    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

        699.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.



                                                    92
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 93 of 113



        700-711.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                       COUNT XLV – Against G-Force Sportsfishing, Inc.

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        712.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        713-722.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                      COUNT XLVI– Against G-Force Sportsfishing, Inc.

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        723.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        724-735. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.


                                                    93
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 94 of 113



                      COUNT XLVII– Against G-Force Sportsfishing, Inc.

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        736.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        737-747. The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                            COUNT XLVIII – Against Lyons & Obetz

    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

        748.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        749-760.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                             COUNT XLIX – Against Lyons & Obetz

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        761.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                    94
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                 Document    Page 95 of 113



        762-771.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT L– Against Lyons & Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5104 OF PUVTA AND 11 U.S.C. § 544

        772.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        773-784.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT LI Against Lyons & Obetz

  AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
              SECTION 5105 OF PUVTA AND 11 U.S.C. § 544

        785.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        786-796.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.




                                                    95
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                 Document    Page 96 of 113



        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                        COUNT LII – Against Shipley Energy Company

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        797.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        798-807.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the omplaint be dismissed with prejudice.

                             COUNT LIII – Against Seth Energy LLC

   AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

        808.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        809-818.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.




                                                    96
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 97 of 113



                             COUNT LIV – Against All Defendants

                RECOVERY OF FRAUDULENT TRANSFERS PURSUANT
                    TO PUVTA AND BANKRUPTCY CODE § 544

       819.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

       820.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       821.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       822.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter


                                                  97
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                               Document    Page 98 of 113



of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       823.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       824.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                         COUNT LV - Against 149 Doe Run Road, LP

                         TURNOVER PURSUANT TO 11 U.S.C. § 542

       825.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                  98
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                 Document    Page 99 of 113



        826-837.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                            COUNT LVI - Against 202 Greenfield, LP

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        838.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        839-850.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                           COUNT LVII - Against Doe Run Road, LLC

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        851.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        852-863.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.



                                                    99
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                Document     Page 100 of 113



                      COUNT LVIII - Against G-Force Sportsfishing, Inc.

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        864.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        865-876.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                       COUNT LIX - Against JW Bishop Properties, LLC

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        877.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        878-889.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT LX - Against Lyons & Obetz

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        890.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                   100
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28              Desc Main
                                Document     Page 101 of 113



        891-902.         The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                   COUNT LXI - Against Seth Obetz

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        903.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        904-913.         The allegations in these paragraphs are not directed to Defendants, and no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                   COUNT LXII - Against Bob Obetz

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        914.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        915-924.         The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.



                                                   101
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28            Desc Main
                                Document     Page 102 of 113



                                   COUNT LXIII - Against Jeff Lyons

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        925.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        926.    Defendants neither admit nor deny the allegations in this paragraph, as they are

based on a document, the content of which speaks for itself.

        927.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        928.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        929.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        930.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        931.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. Defendant, Julie Lyons, denies the allegations in this paragraph as



                                                 102
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28             Desc Main
                                Document     Page 103 of 113



conclusions of law to which no response is required. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

        932.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        933.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        934.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        935.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

 COUNT LXIV - Against Seth Obetz, Melissa Obetz, Jeff Lyons, Julie Lyons, Mr. Cramer,
  Ms. Cramer, Ms. Kelly, 149 Doe Run Road, LP, 202 Greenfield, LP, 535 Stiegel Valley
    Road, LLC, Doe Run Road, LLC, JW Bishop Properties, LLC & Lyons & Obetz

                          TURNOVER PURSUANT TO 11 U.S.C. § 542

        936.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        937.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on



                                                 103
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                Document     Page 104 of 113



the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        938.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        939.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. After reasonable investigation, Defendant, Julie Lyons, lacks

sufficient knowledge or information to either admit or deny the allegations in this paragraph, which

are therefore denied, and Plaintiff is left to her proofs.

        940.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. After reasonable investigation, Defendant,

Julie Lyons, lacks sufficient knowledge or information to either admit or deny the allegations in

this paragraph, which are therefore denied, and Plaintiff is left to her proofs.



                                                  104
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                Document     Page 105 of 113



        941.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

        942.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

        943.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendants deny the allegations, and

Plaintiff is left to her proofs.

        944.    Defendant, Jeffrey B. Lyons, exercising his rights under the Fifth Amendment to

the Constitution of the United States, declines to respond to the allegations in this paragraph on

the grounds that he may be a witness against himself, and the undersigned counsel asks that a

denial of the allegations in this paragraph be entered as a matter of law, with proof thereof

demanded at the time of trial. Defendant, Julie Lyons, denies the allegations in this paragraph as




                                                 105
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                  Desc Main
                              Document     Page 106 of 113



conclusions of law to which no response is required. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       945.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       946.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

       947.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.



                                                 106
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                Document     Page 107 of 113



        948.    Denied. The allegations in this paragraph are conclusions of law to which no

response is required. To the extent a response is required, Defendant, Jeffrey B. Lyons, exercising

his rights under the Fifth Amendment to the Constitution of the United States, declines to respond

to the allegations in this paragraph on the grounds that he may be a witness against himself, and

the undersigned counsel asks that a denial of the allegations in this paragraph be entered as a matter

of law, with proof thereof demanded at the time of trial. To the extent a response is required,

Defendant, Julie Lyons, denies the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT LXV– Against Seth Obetz

                      ENFORCEMENT OF THE AUTOMATIC STAY
                    PURSUANT TO 11 U.S.C. §§ 362(A)(1) AND 362(A)(3)

        949.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        950-961.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                COUNT LXVI – Against Seth Obetz

                               BREACH OF LEASE AGREEMENT

        962.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.




                                                   107
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28           Desc Main
                                Document     Page 108 of 113



        963-970.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT LXVII – Against Seth Obetz

                  DECLARATORY JUDGMENT OF OWNERSHIP OF
                MOLLY’S AND THE PROPERTY LOCATED AT MOLLY’S

        971.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        972-983.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                               COUNT LXVIII– Against Seth Obetz

          UNJUST ENRICHMENT (IN THE ALTERNATIVE TO COUNT LXVI)

        984.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        985-988.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.


                                                   108
Case 18-00235-mdc          Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                                Document     Page 109 of 113



             COUNT LXIX - Against Seth Obetz, Shipley Energy, and Seth Energy

                     VIOLATION OF PENNSYLVANIA UNIFORM
               TRADE SECRETS ACT (“PUTSA”), 12 Pa. C.S.A. §§ 5301, et seq.

        989.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        990-995.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

             COUNT LXX– Against Seth Obetz, Shipley Energy, and Seth Energy

             TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

        996.    Defendants herein incorporate by reference each and every response above as

though the same were set forth at length.

        997-999.        The allegations in these paragraphs of the Complaint are not directed to

Defendants, and no response is required. To the extent a response is required, Defendants deny

the allegations, and Plaintiff is left to her proofs.

        WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.

                                           CROSS-CLAIM

        1.      For purposes of asserting a claim for contribution and/or indemnity against all other

named Co-Defendants, Defendants, Jeffrey B. Lyons and Julie Lyons, incorporate by reference

the allegations of Plaintiff’s First Amended Complaint without adopting or admitting the

allegations contained therein.


                                                   109
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                   Desc Main
                               Document     Page 110 of 113



       2.      Defendants, Jeffrey B. Lyons and Julie Lyons, hereby assert a cross-claim against

Co-Defendants, Robert Seth Obetz, Robert W. Obetz, Jr., Judith A. Avilez, Karen L. Connelly,

Marjorie S. Obetz, Melissa Obetz, Molly S. Obetz, Samuel J. Obetz, Howard W. Cramer, Jr.,

Kathleen A. Cramer, Michele K. Klusewitz, a/k/a Michele Kelly, 149 Doe Run Road, LP, 149 Doe

Run Road, GP, LLC, 202 Greenfield, LP, 202 Greenfield General, LLC, 535 Stiegel Valley Road,

LLC, Doe Run Road, LLC, OL Partners, LLC, G-Force Sportfishing, Inc., JW Bishop Properties,

LLC, Lyons & Obetz, JSB Retention, LLC, Seth Energy, LLC and Shipley Energy Company

(collectively, “Co-Defendants”), and any party hereinafter joined, and assert that should Plaintiff

prevail in her claims as set forth in the Complaint, any liability on the part of Defendants, Jeffrey

B. Lyons and Julie Lyons being specifically denied, it is averred that the damages were caused

solely or substantially contributed to by the acts or omissions of Co-Defendants, and any party

hereinafter joined, as more fully set forth in Plaintiff’s First Amended Complaint, and that Co-

Defendants, and any party hereinafter joined are solely liable to Plaintiff or are jointly and severally

liable with Defendants, Jeffrey B. Lyons and Julie Lyons, or are liable over to Defendants, Jeffrey

B. Lyons and Julie Lyons, for all sums awarded any party and against Defendants, Jeffrey B. Lyons

and Julie Lyons, for contribution and indemnity at the trial of this matter.

       3.      If Plaintiff recovers any verdict against Defendants, Jeffrey B. Lyons and Julie

Lyons, then Defendants, Jeffrey B. Lyons and Julie Lyons, demand judgment in the amount of the

verdict or full common law and/or contractual indemnity and contribution according to the law

against Co-Defendants and any party hereinafter joined.

                                   AFFIRMATIVE DEFENSES

       Without assuming any burden of proof that would otherwise rest with Plaintiff, Defendants

Jeffrey B. Lyons and Julie Lyons state the following affirmative defenses:



                                                  110
Case 18-00235-mdc         Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28               Desc Main
                               Document     Page 111 of 113



        1.      Plaintiff’s claims against Defendants are barred because Plaintiff’s First Amended

Complaint fails to state a claim upon which relief can be granted against Defendants.

        2.      At all material times, Defendants did not owe a duty to the Debtors under any

applicable contract, agreement, statute, code, regulation, industry standard or custom or otherwise.

        3.      At all material times, Defendants did not breach any duty or right of the Debtors

under any applicable contract, agreement, statute, code, regulation, industry standard or custom,

or otherwise.

        4.      Plaintiff’s claims may be barred or limited because the Debtors failed to mitigate

their claims for damages.

        5.      Plaintiff is not entitled to an award of attorneys’ fees, costs or interest under

governing law or the facts of this case.

        6.      Plaintiff is not entitled to an award of punitive damages under governing law and/or

the facts of this case.

        7.      The Debtors did not suffer any damages for which Defendants can be liable.

        8.      Plaintiff’s claims in this action may be barred by the doctrines of res judicata,

collateral estoppel, payment, release, waiver and accord and satisfaction.

        9.      If the Debtors suffered any damages or losses, the same being specifically denied,

such damages were not caused by or related to any acts, omissions or conduct of Defendants, nor

were Defendants the proximate or actual cause of any damages or losses claimed by the Debtors.

        10.     If the Debtors suffered any damages or losses, the same being specifically denied,

upon information and belief, such damages or losses were not proximately caused by any acts or

omissions of Defendants, but rather were caused by the acts, omissions or conduct of third parties




                                                111
Case 18-00235-mdc            Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                                  Document     Page 112 of 113



over whom Defendants had no supervision or control, and for whose acts or omissions Defendants

have no liability.

        11.     In the event that Plaintiff is entitled to a recovery herein, the same being specifically

denied, Defendants are entitled to a credit for any sums received from other sources for payment

of any alleged damages or losses.

        12.     Some or all of Plaintiff’s claims in this action may be barred by the applicable

statute of limitations.

        13.     The transfers at issue are not avoidable because the transfers at issue were not made

to or for the benefit of a creditor.

        14.     The transfers at issue are not avoidable because the transfers at issue were not made

for or on account of an antecedent debt owed by the Debtors before such transfers were made.

        15.     The transfers at issue are not avoidable because the transfers at issue were made

and accepted in good faith and for reasonably equivalent value.

        16.     The transfers at issue are not avoidable because the transfers at issue were made

and accepted in the ordinary course of business.

        17.     The transfers at issue are not avoidable because the Debtors were not insolvent at

the time the transfers or such obligations were incurred, nor did the Debtors become insolvent as

a result of the transfers.

        18.     The transfers at issue are not avoidable because the Debtors had no interest in the

property transferred.

        19.     The transfers at issue are not avoidable because the transfers did not occur within

the requisite time period before the filing of the Bankruptcy Petitions.




                                                  112
Case 18-00235-mdc        Doc 95 Filed 04/04/19 Entered 04/04/19 17:48:28                Desc Main
                              Document     Page 113 of 113



       20.     The transfers at issue are not avoidable because the transfers were not made with

actual intent to delay recovery of the property.

       21.     The transfers at issue are not avoidable because there exists no creditor whose claim

arose before the transfers were made or the obligation to make the transfers was incurred.

       22.     The transfers at issue are not avoidable because the Debtors did not act with actual

intent to hinder, delay or defraud any entity or creditor.

       23.     The transfers at issue are not avoidable because the transferee took for value,

including satisfaction or securing of a present or antecedent debt, in good faith, and without

knowledge of the voidability of the transfer avoided.

       24.     Defendants reserve the right to amend this Answer, to add additional or other

Affirmative Defenses, or to add other claims as they may become necessary as further investigation

and developments warrant.

       WHEREFORE, Defendants Jeffrey B. Lyons and Julie Lyons respectfully request that

judgment be entered in their favor and the Complaint be dismissed with prejudice.


                                               KAUFMAN DOLOWICH & VOLUCK LLP


                                               /s/Christopher J. Tellner
                                               Christopher J. Tellner, Esquire
                                               Attorneys for Defendants
                                               Jeffrey B. Lyons and Julie Lyons
Date: April 5, 2019




                                                   113
